Name: COMMISSION REGULATION (EC) No 2958/95 of 20 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 21 . 12. 95 EN Official Journal of the European Communities No L 308/55 COMMISSION REGULATION (EC) No 2958/95 of 20 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2 OJ No L 167, 18. 7. 1995, p. 10. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 308/56 EN Official Journal of the European Communities 21 . 12. 95 ANNEX to the Commission Regulation of 20 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 50 052 67,0 0805 30 40 052 81,4 060 80,2 388 67,5 064 59,6 066 41,7 I 400 62,5 068 62,3 512 54,8 204 134,7 520 66,5 208 44,0 524 100,8 212 117,9 528 94,7 624 145,1 600 85,5 999 83,6 0707 00 40 052 84,4 624 78,0 053 166,9 999 76,9 060 61,0 0808 10 92, 0808 10 94, I 066 53,8 0808 10 98 052 65,4 068 60,4 064 78,6 204 49,1 388 39,2 624 96,9 400 74,6 999 81,8 404 60,4 0709 10 40 220 244,5 999 244,5 508 68,4 0709 90 79 052 79,1 512 51,2 204 77,5 524 57,4 412 54,2 \ 528 48,0 624 172,6 728 107,3 999 95,9 f 800 78,0 0805 10 61 , 0805 10 65, 0805 10 69 052 41,3 804 21,0 204 50,4 999 62,5 388 40,5 0808 20 67 052 143,7 600 58,4 064 76,2 624 46,7 388 79,6 999 47,5 0805 20 31 052 76,4 I 400 92,1 l 204 79,7 l 512 89,7 624 86,8 528 84,1 999 81,0 624 79,0 0805 20 33, 0805 20 35, 58,6 728 115,4 0805 20 37, 0805 20 39 052 464 87,6 800 55,8 624 77,5 804 112,9 999 74,6 \ 999 92,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .